                       Case:19-03843-jwb       Doc #:11 Filed: 09/13/19        Page 1 of 4
                                      United States Bankruptcy Court
                                      Western District of Michigan
In re:                                                                                Case No. 19-03843-jwb
Patrick J Walker                                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0646-1          User: admin                  Page 1 of 2                  Date Rcvd: Sep 11, 2019
                              Form ID: 309A                Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 13, 2019.
db             +Patrick J Walker,    2717 Mulford Dr SE,    Grand Rapids, MI 49546-5671
tr             +Lisa E. Gocha,    PO Box 398,   Hudsonville, MI 49426-0398
8451114        +17th Circut Court 17-53402-DL-,    180 Ottawa NW,    Grand Rapids MI 49503-2703
8451115        +61st District Court 2018-GC-00,    180 Ottawa Ave, NW, STE 1400,    Grand Rapids MI 49503-2703
8451116        +AAC Credit Union,    904 Broadway Ave NW,    Grand Rapids MI 49504-4477
8451119       ++CAINE & WEINER COMPANY,    12005 FORD ROAD 300,    DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner,      21210 Erwin St,   Woodland Hills CA 91367)
8451121         CBCS,   PO BOX 163333,    Columbus OH 43216-3333
8451123        +ECS Western Michigan PC,    PO BOX 27037,    Lansing MI 48909-7037
8451124         Eric Cordeiro Spinetti SR Matt,    Fernanda Quintanilha,    2018-GC-0002299,
                 308 College Ave NE Apt 2,    Grand Rapids MI 49503-5735
8451126        +James Walker,   2717 Mulford Dr SE,    Grand Rapids MI 49546-5671
8451130        +State of Michigan,    Bankruptcy Unit,    PO Box 30168,   Lansing MI 48909-7668
8451131        +Steinport Law PLC 2018-GC-0002,    Jeff Steinport (P76401),    38 Fulton Street West, Ste 410,
                 Grand Rapids MI 49503-2644
8451132        +US Attorneys Office,    211 W Fort St #2300,    Detroit MI 48226-3269
8451134        +Wedgwood Christian Services,    3300 36th Street SE,    Grand Rapids MI 49512-8126

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: Abueitalaw@gmail.com Sep 11 2019 23:01:42        Anthony Abueita,
                 703 S. Grand Traverse Avenue,     Flint, MI 48502
smg             EDI: IRS.COM Sep 12 2019 02:34:00       Internal Revenue Service,    Centralized Insolvency Unit,
                 PO Box 7346,    Philadelphia, PA 19101-7346
smg            +E-mail/Text: MarcsBankruptcyUnit@michigan.gov Sep 11 2019 23:03:29        MI DEPT OF TREASURY,
                 COLLECTION DIVISION/BANKRUPTCY,     PO BOX 30168,   LANSING, MI 48909-7668
smg            +E-mail/Text: bankruptcynoticeschr@sec.gov Sep 11 2019 23:03:00        SECURITIES & EXCHANGE COMM,
                 BANKRUPTCY SECTION,    175 W. JACKSON BLVD.,    SUITE 900,    CHICAGO, IL 60604-2815
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Andy Vara,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Daniel J. Casamatta,
                 Assistant U.S. Trustee,    Office of the U.S. Trustee,     The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,     Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Daniel M. McDermott,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        David W. Asbach,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Dean E. Rietberg,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,     Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Habbo G. Fokkena,
                 Office of the United States Trustee,     Michigan/Ohio Region 9,
                 The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,    Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Matthew T. Cronin,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: matthew.w.cheney@usdoj.gov Sep 11 2019 23:03:38        Matthew W. Cheney,
                 Office of the US Trustee,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Michael V. Maggio,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,     Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        Michelle M. Wilson,
                 Trial Attorney,    Office of the US Trustee,    The Ledyard Building, 2nd Floor,
                 125 Ottawa NW, Suite 200R,     Grand Rapids, MI 49503-2865
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        United States Trustee,
                 Michigan/Ohio Region 9,    The Ledyard Building, 2nd Floor,     125 Ottawa NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
ust            +E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Sep 11 2019 23:02:52        United States Trustee,
                 The Ledyard Building, 2nd Floor,     125 Ottawa Avenue NW, Suite 200R,
                 Grand Rapids, MI 49503-2837
8451117         E-mail/Text: ebn@americollect.com Sep 11 2019 23:03:12        Americollect,    PO BOX 1566,
                 Manitowoc WI 54221-1566
8451118         E-mail/Text: legals@cadillac-ar.com Sep 11 2019 23:01:48        Cadillac Accounts Receivables,
                 1015 Wilcox St,    PO BOX 358,    Cadillac MI 49601-0358
8451120        +EDI: CAPITALONE.COM Sep 12 2019 02:33:00       Capital One,    PO Box 60599,
                 City of Industry CA 91716-0599
8451122        +E-mail/Text: grtreasurer@grcity.us Sep 11 2019 23:03:31        City of Grand Rapids,
                 300 Monroe Ave,    Grand Rapids MI 49503-1099
8451127         E-mail/Text: processing@keybridgemed.com Sep 11 2019 23:03:24        Keybridge Medical Revenue,
                 2244 Baton Rouge,    Lima OH 45805-1132
                           Case:19-03843-jwb              Doc #:11 Filed: 09/13/19                Page 2 of 4



District/off: 0646-1                  User: admin                        Page 2 of 2                          Date Rcvd: Sep 11, 2019
                                      Form ID: 309A                      Total Noticed: 39


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
8451128        +EDI: PRA.COM Sep 12 2019 02:33:00     Portfolio Recovery,   PO BOX 41021,
                 Norfolk VA 23541-1021
8451129         E-mail/Text: cbo-patientliabilitysupportteam@spectrumhealth.org Sep 11 2019 23:03:04
                 Spectrum Health,   PO BOX 2207,   Grand Rapids MI 49501-2207
8451133        +EDI: ECMC.COM Sep 12 2019 02:33:00     US Department of Education,   PO BOX 5609,
                 Greenville TX 75403-5609
8451135        +E-mail/Text: mycu@wdmcu.org Sep 11 2019 23:02:57     Western District Credit Union,
                 201 - 36th Street, S.E.,   Grand Rapids MI 49548-2213
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
8451125*          Internal Revenue Service Centralized,   Insolvency Operation,                      PO BOX 7346,
                   Philadelphia PA 19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 11, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
                          Case:19-03843-jwb                     Doc #:11 Filed: 09/13/19              Page 3 of 4
Official Form 309A (For Individuals or Joint Debtors) (12/15)

Information to identify the case:
Debtor 1              Patrick J Walker                                                  Social Security number or ITIN        xxx−xx−2393
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Michigan
                                                                                        Date case filed for chapter 7 9/10/19
Case number:          19−03843−jwb


               Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

 1.     Debtor's full name                       Patrick J Walker

 2.     All other names used in the
        last 8 years

 3.    Address                               2717 Mulford Dr SE
                                             Grand Rapids, MI 49546

 4.    Debtor's attorney                     Anthony Abueita                                        Contact phone 810−235−8669
                                             703 S. Grand Traverse Avenue
       Name and address                      Flint, MI 48502                                        Email: Abueitalaw@gmail.com

 5.    Bankruptcy trustee                    Lisa E. Gocha                                          Contact phone (616) 797−4206
                                             PO Box 398
       Name and address                      Hudsonville, MI 49426
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                           Case:19-03843-jwb                   Doc #:11 Filed: 09/13/19                      Page 4 of 4
Debtor Patrick J Walker                                                                                               Case number 19−03843−jwb


6. Bankruptcy clerk's office                    Michelle M. Wilson, Clerk of the Bankruptcy Court Hours open:
                                                One Division Ave., N.                             M−F, 8 AM − 4 PM
    Documents in this case may be filed at this Room 200
    address. You may inspect all records filed Grand Rapids, MI 49503                             Contact phone (616)456−2693
    in this case at this office or online at
    www.pacer.gov.
                                                                                                              Date: 9/11/19

7. Meeting of creditors                          October 7, 2019 at 02:00 PM                                  Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a               Ledyard Building, Second Floor,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court             125 Ottawa NW, Suite 202R,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                      Grand Rapids, MI 49503


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 12/6/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                            Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as          conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.

13. Abandonments                                 Trustees may abandon property in no asset estates without notice to creditors or other
                                                 interested parties. Anyone wishing to receive notice of such abandonment must file a
                                                 request with the Court.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
